                     IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                                      )
                                                               )
                            Plaintiff,                         )
vs.                                                            )     Case No. CR-19-118-SLP
                                                               )
ALANNA JEAN ORR,                                               )
                                                               )
                            Defendant.                         )

                                 MINUTE SHEET OF PROCEEDINGS
                          VIDEO TELECONFERENCE SENTENCING HEARING

 Honorable Scott L. Palk, Presiding                                 Marcia J. Davis, Deputy Clerk

 Cassy Kerr, Reporter                                               U.S. Probation Officer Patricia Rivera

 Interpreter – N/A                                                  Date proceedings held: 6/11/20 @ 1:30 p.m.
                                                                    Time in court: 3.5 Hours
                                                                    Courtroom No. 304


 Appearance for Government: Mark R. Stoneman and                    Appearance for Defendant: Susan M. Otto and Kyle E.
 Mary E. Walters                                                    Wackenheim



HEARING CONCLUDED: ☒ Yes; ☐ No;
Hearing Type: ☒ Sentencing Hearing – Contested; ☐ Sentencing Hearing – Non Evidentiary;
Held on count(s)      1            of the             single           count:
☒ Indictment; ☐ Information; ☐ Superseding Indictment; ☐ Second Superseding Information filed: 4/17/19

Applicable Proceedings:
☒ Sentencing held              ☒ Objections to the PSR heard       ☐ Plea Agreement accepted     ☐ Plea Agreement NOT accepted

☒ Sentencing Guidelines        ☐ Downward Variance                 ☐ Upward Departure            ☐ Settled/Guilty Plea

☒ Witness Testimony heard      ☐ Evidence Entered                  ☐ Other


SENTENCING TEXT:
☐    Defendant sentenced to a term of PROBATION for:                                   months;
☒    Defendant sentenced to a term of IMPRISONMENT to the Bureau of Prisons for a term of:
                  210 months                                                                   ;
☐    Counts                                to run ☐ concurrently; to run ☐ consecutively;
☒    Defendant placed on a term of SUPERVISED RELEASE for a term of _______3 years_____________;
☐    Counts                                  to run ☐ concurrently; ☐ consecutive to each other;
☐    Additional special conditions imposed (See judgment and commitment order for specifics);
CRIMINAL MONETARY PENALTIES:
☒     Restitution is ordered in the amount of: $ 3,877.31                                        ;
      ☐ to be paid in installments ☒ due immediately;
☐     Fine imposed in the amount of $                                              ;
      ☐ to be paid in installments ☐ due immediately;
☐     JVTA Assessment imposed in the amount of $                                        ;
      ☐ to be paid in installments ☐ due immediately;
☒     $100.00 Special Assessment due immediately;

Government motions:
☐     Count(s)                                   dismissed on motion by the government;
☐     Order dismissing original indictment/information entered upon motion of the government;

Custody Status:
☐      Defendant ordered to surrender to the USMS or the designated institution by noon on           ;
☐      Defendant failed to appear, Bench Warrant issued;
☐      Bond ☐ Continued; ☐ Revoked;
☐      Custody/Detention continued;
☒      Defendant REMANDED to the Custody of the U.S. Marshal pending service of sentence;
☒      Court recommends incarceration at Nearest medical center                            ;
☐      Other recommendations by the court                                             ;

Appeal status:
☒       Defendant advised of their right to appeal;
☐       Defendant requests Clerk to enter notice of appeal;



  Other proceedings: See judgment and commitment order for sentencing specifics; Court Adjourned.




                                                                               Revised minute-sentencing-January, 2017
